 Case: 2:20-cv-04119-ALM-EPD Doc #: 13 Filed: 08/24/20 Page: 1 of 1 PAGEID #: 44




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JOHN DOE, a minor,                                 :      Case No. 2:20-cv-4119
                                                   :
       Plaintiff,                                  :      Chief Judge Algenon L. Marbley
                                                   :
              v.                                   :      Chief Magistrate Judge Deavers
                                                   :
FRANKLIN COUNTY CHILDREN                           :
SERVICES, et al.,                                  :_
                                                   :
       Defendants.                                 :

        ORDER GRANTING DEFENDANTS' MOTION TO FILE UNDER SEAL

       This matter is before the Court for consideration of Defendants’ Motion for Leave to File

Franklin County Children Services Records Under Seal (ECF No. 11). For good cause shown,

Defendants’ Motion is GRANTED, and Defendants are DIRECTED to file the Franklin County

Children Services (FCCS) records under seal.

       IT IS SO ORDERED.

                                            ________________________________________
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 24, 2020
